Case 7:19-mj-02317 Document 1 Filed on 09/27/19 in TXSD Page 1 of 2

AO 91 (Rev, 08/09) Criminal Complaint

 

 

rict Court
UNITED STATES DISTRICT Comnfens District Of Texas
for the SEP 9? 2019

Southern District of Texas
David J Bradley, Clerk

 

United States of America )
V. )
Beatriz Elisa Moreno ) Case No. W\-A- 2D | Je M
YOB: 1983 Citizenship: United States . )

. . )

)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the.date(s) of September 26, 2019 in the county of Hidalgo in the
Southern ‘District of Texas _ , the defendant(s) violated:
Code Section’ Offense Description
18 USC Section 554 Did knowingly and unlawfully export or attempt to export from the United

States, any merchandise, article, or object, to wit: two (2) .380 caliber pistols,
as defined by the United States Munitions List, contrary to any law or
regulation of the United States, in that the Defendant had not obtained a
license or written authorization for such export, in violation of Title 22, United
States Code, Sections 2778(b)(2) and 2778(c) and Title 22, Code of Federal
Regulations, Sections 121.1,123.1, 127.1 and 127. 3 all in violation of Title 18,
United States Code, Section 554.

This criminal complaint is based on these facts:

| declare under penalty of perjury that the statements in this complaint are true and correct.
See Affidavit

a Continued on the attached sheet.

onect buy HUSA Eira A i
Fer 4 Late el

Complainant’s signature

 

<2 Ryan McTaggart Special Agent HSI

Printed name and title

Sworn to before me and signed in my presence.

Deite: : eM

 

bea L. Judge's signature
City and state: McAllen, Texas cott ker United States Magistrate Judge

Printed name and title
Case 7:19-mj-02317 Document 1 Filed on 09/27/19 in TXSD Page 2 of 2

Attachment “A”

On September 26, 2019, Homeland Security Investigations (HSI) Special Agents (SA) and SAs
from the Bureau of Alcohol, Firearms, Tobacco, and Explosives (ATF), received information
that Beatriz Elisa MORENO (hereafter referred to as Moreno) was attempting to purchase two
(2) .380 caliber pistols from a Federal Firearms Licensee (FFL) in McAllen, Texas. .

SAs responded to the FFL and observed MORENO exit the FFL and place what appeared to be —
two (2) firearms, in firearm cases, inside a vehicle bearing Mexican license plates.

MORENO departed the FFL, and SAs maintained surveillance of the vehicle, while MORENO
traveled to the La Plaza Mall parking lot, where SAs observed MORENO concealing the
firearms in blankets and placing the blankets back inside of the vehicle.

MORENO then returned to the vehicle and departed from the La Plaza Mall parking lot.

SAs maintained surveillance of MORENO’s vehicle and MORENO traveled to a gas station,
located near the Hidalgo, Texas, Port of Entry (POE), where SAs observed MORENO adjusting
the blankets, before MORENO departed the gas station and traveled to the Hidalgo, Texas, POE.

-SAs maintained surveillance of MORENO’s vehicle until it arrived at the Hidalgo, Texas, POE. .

At the Hidalgo, Texas, POE MORENO’s vehicle was selected for an outbound inspection by
Customs and Border Protection Officers (CBPOs). CBPOs received a negative declaration for
tobacco, firearms, narcotics, and currency in excess of $10,000.00 USD. MORENO stated
MORENO » was coming from visiting MORENO’s son, who resided in the United States.

During the outbound inspections, CBPOs located two (2) .380 caliber pistols c« concealed inside
blankets in the vehicle.

On September 26, 2019, MORENO, under rights advisement and waiver, stated MORENO knew
it was illegal to smuggle firearms into Mexico. »

According to the Department ¢ of State, Office of Defense Trade Controls Compliance (DTCC), .

_.380 caliber pistols are determined to be a.defense article described on the United States
Munitions List (USML) and regulated for export pursuant to the Arms Export Control Act (22
U.S.C. 2778). Moreno’s exportation or attempt to export these firearms was contrary to the laws
and regulations of the United States.
